[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 24, 2007
                              No. 07-10034                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 06-00007-CV-J-33MCR

SYLVESTER LEWIS BROWN,


                                                      Plaintiff-Appellant,

                                   versus

R. MACHE, in his individual capacity,
OFFICER HARDEE, in his individual capacity,
STEVE SINGER, in his official capacity,


                                                     Defendants-Appellees,

OFFICER J. M. GOLUM, in his individual capacity,

                                                     Defendant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (May 24, 2007)
Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Sylvester Brown (“Brown”), a Florida state prisoner proceeding pro se,

appeals the district court’s grant of the defendants’ motion for summary judgment

with respect to his action brought under 42 U.S.C. § 1983 (“§ 1983”). Brown

essentially alleged that prison officials retaliated against him for filing grievances

by changing his work assignment, and that they were deliberately indifferent to his

lupus condition.

      However, Brown has failed to establish any causal relationship between his

grievances and the job reassignment. Although Brown did engage in protected

conduct by filing his grievances, Brown provides no facts indicating that the

reassignment was retaliatory. His claims are conclusory in that they fail to allege

any causal link between his grievances and the defendants’ decision regarding his

work schedule. Accordingly, his claims are insufficient to overcome the

defendants’ motion for summary judgment. Moreover, to state a First Amendment

claim for retaliation, a prisoner must allege that he was penalized for exercising the

right of free speech. Brown has not adequately indicated that any job reassignment

could be considered a penalty.

      Brown also argues that defendants treated him with deliberate indifference



                                           2
to a serious medical need in violation of the Eighth Amendment, by reassigning

him to a job that exacerbated his lupus condition. However, here again, Brown has

failed to show any evidence rebutting the affidavits presented on summary

judgment, which indicate that Brown did not have an objectively serious medical

need.1

         AFFIRMED.




         1
         Dr. Gonzalez treated Brown and he found no serious medical need. Dr. Gonzalez stated
that Brown had no symptoms of distress and his vital signs were normal. He further stated that
Brown did not show any signs of suffering from a lupus episode. Dr. Daniel Cherry, III, the
Director of Health Services for the Florida Department of Corrections, stated that there was no
objective evidence in Brown’s medical records that he was suffering from a lupus episode during
the relevant time period.

                                               3